UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6003


JULIO CESAR RODRIGUEZ,

                    Petitioner - Appellant,

             v.

JACK CLELLAND, Superintendent,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cv-00833-TDS-JEP)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Julio Cesar Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio Cesar Rodriguez seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). Because the district court’s order indicated that Rodriguez could cure the

defects in his petition through amendment, we conclude that the order is neither a final

order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow Rodriguez to amend his petition. See Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                          DISMISSED AND REMANDED




                                            2